MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                Feb 12 2016, 8:22 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                       Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General

                                                          Robert J. Henke
                                                          Deputy Attorney General

                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the matter of:                                         February 12, 2016
E.G. and H.G.,                                            Court of Appeals Case No.
                                                          49A02-1506-JC-488
A.B. (Mother),                                            Appeal from the Marion Superior
Appellant-Respondent,                                     Court
                                                          The Honorable Danielle Gaughan,
        v.                                                Magistrate
                                                          The Honorable Marilyn Moores,
The Indiana Department of                                 Judge
Child Services,                                           Trial Court Cause No.
Appellee-Petitioner.                                      49D09-1410-JC-2570
                                                          49D09-1410-JC-2571



Vaidik, Chief Judge.
Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016      Page 1 of 7
                                           Case Summary
[1]   A.B. (Mother) appeals the juvenile court’s adjudication of her minor children,

      E.G. and H.G., as children in need of services (CHINS). The sole issue for our

      review is whether the evidence supports the juvenile court’s determination that

      the children were CHINS pursuant to Indiana Code Section 31-34-1-1.

      Concluding that the evidence does not support the juvenile court’s

      determination, we reverse the CHINS adjudication.



                            Facts and Procedural History
[2]   Mother has two daughters, E.G. born on March 19, 2010, and H.G., born on

      May 30, 2014. A few months after H.G.’s birth, Mother was hospitalized and

      told one of the nurses, “[y]ou need to sacrifice your children as well as I did.”

      Tr. p. 75. After Mother’s mother contacted DCS with concerns about her

      daughter’s mental health, DCS case manager Kevin Kapp interviewed Mother

      at the hospital. Mother was sluggish and sedated. She denied that her

      “sacrifice” statement referred to killing her children.

[3]   When Kapp interviewed Mother a week later, after her release from the

      hospital, Mother appeared more coherent. She explained that her prior health

      condition might have been related to her thyroid or to post-partum depression,

      which she suffered from after the birth of her first child. Mother told Kapp that

      she had been prescribed Risperdal.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016   Page 2 of 7
[4]   At the end of October, Kapp received a report that Mother had been

      hospitalized again. When Kapp went to the hospital to interview Mother, she

      was sedated and told Kapp that she had stopped taking her medicine. Kapp

      described Mother as “zombie-like.” Tr. p. 49.

[5]   A few days later, DCS filed a petition alleging that both children were CHINS.

      At the initial hearing, Mother acknowledged that she was not able to care for

      her children at that time because her medication left her “groggy [and] very

      unable to focus.” Tr. p. 20. Additional testimony revealed that doctors were

      working on adjusting the dosage of the medication. The juvenile court placed

      the children with their father, who had previously had the children in his care

      and had a good relationship with them. Mother was granted supervised

      parenting time.

[6]   In early December, Mother’s tongue became swollen, and she was sluggish.

      The doctor realized that Mother was having an allergic reaction to the

      medication prescribed for her post-partum condition. The doctor discontinued

      the medication, and Mother suffered no more symptoms of post-partum

      depression.

[7]   At the April 6, 2015, fact-finding hearing on the CHINS petition, Adam Tinker,

      the DCS case manager that was assigned to Mother’s case in December 2014,

      testified that Mother had been participating in a home-based case management

      program as well as home-based therapy and had cooperated with all services.

      She had stable employment in the security department at Menard’s and stable


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016   Page 3 of 7
       housing that included utility assistance. Tinker testified that DCS planned to

       transition the children back into Mother’s home and that he had no concern

       that placing the children back in Mother’s home would create anxiety or stress

       for her. According to Tinker, both Mother and Father were “deeply involved in

       their children’s li[ves].” Tr. p. 61.

[8]    Home-based therapist Kristina Shannon, who had been meeting with Mother

       weekly since December 2014, testified that she and Mother had developed a

       mental health and personal safety plan for Mother should her mental health

       symptoms return. According to Shannon, Mother has support from family and

       could obtain immediate assistance should she need it. Shannon had no concern

       that children’s return to Mother’s home would trigger her mental health issues

       or cause her stress.

[9]    Last, Mother testified that she had not taken any medication since December

       2014. She had stable housing and employment, and the children had begun

       overnight visits. She had family available to watch her children if their father

       was out of town, and she had resources available should she need help. When

       asked what she meant seven months before when she mentioned sacrificing her

       children, Mother explained that she meant to, “put everything to a side and put

       God above everything . . . and having God in your household and teaching

       your kids how to love for God.” Tr. p. 76.


[10]   At the conclusion of the hearing, the juvenile court adjudicated the children to

       be CHINS. Specifically, the court explained as follows:


       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016   Page 4 of 7
               Here’s what’s worrying me about this and that is . . . we have
               some mental health issues . . . seems to be centered around post-
               partum. But, and I know you have a safety plan in place, but
               these children are so young. You’re doing everything right. You
               really are. You got a job, you got a home. You’re sweet as you
               can be and I think you love your children very much. But I feel
               like, since this was initiated, and you were at that state where you
               were when it started that I need to see you through this transition
               to ensure the safety of the children.


       Tr. p. 77-78. Mother appeals the adjudication.



                                  Discussion and Decision
[11]   Mother’s sole argument is that there is insufficient evidence to support the

       juvenile court’s adjudication that her children are CHINS. Not every

       endangered child is a CHINS permitting the State’s parens patriae intrusion into

       the ordinarily private sphere of the family. In re S.D., 2 N.E.3d 1283, 1287 (Ind.

       2014). Rather a CHINS adjudication under Indiana Code section 31-34-1-1

       requires three basic elements: 1) that the parent’s actions or inactions have

       seriously endangered the child; 2) that the child’s needs are unmet; and 3)

       perhaps most critically, that those needs are unlikely to be met without State

       coercion. Id. In full, the statute provides as follows:


               A child is a [CHINS] if before the child becomes eighteen (18)
               years of age:


               (1) the child’s physical or mental condition is seriously
                   endangered as a result of the inability, refusal, or neglect of
                   the child’s parent, guardian, or custodian to supply the child

       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016   Page 5 of 7
                   with necessary food, clothing, shelter, medical care,
                   education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that


                   (A)the child is not receiving; and


                   (B) is unlikely to be provided or accepted without the coercive
                       intervention of the court.


       The final element guards against unwarranted State interference in family life,

       reserving that intrusion for families who lack the ability to provide for their

       children, not merely where they encounter difficulty in meeting their children’s

       needs. Id.


[12]   DCS has the burden of proving by a preponderance of the evidence that a child

       is a CHINS. V.H. v. Indiana DCS, 967 N.E.2d 1066, 1072 (Ind. Ct. App. 2012)

       (citing Ind. Code § 31-34-12-3). When reviewing a CHINS determination, we

       neither reweigh the evidence nor judge witness credibility. In re K.D., 962
N.E.2d 1249, 1253 (Ind. 2012). We consider only the evidence favorable to the

       judgment and the reasonable inferences raised by that evidence. In re M.W.,

       869 N.E.2d 1267, 1270 (Ind. Ct. App. 2007).

[13]   Here, our review of the evidence reveals that at the time of the April 2015

       hearing, Mother had cooperated with all recommended services. She had not

       suffered from any post-partum or mental health issues - or taken any

       medication for these conditions - since December 2014. She also had a plan


       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016   Page 6 of 7
       should her symptoms return. Mother had stable employment and housing, and

       both the DCS case manager and Mother’s therapist testified that they had no

       concerns that placing the children with Mother would create anxiety and stress

       for her.

[14]   This evidence, even viewed most favorably to the judgment, cannot reasonably

       support an inference that Mother was likely to need the court’s coercive

       intervention for any reason. A CHINS finding should consider the family’s

       condition not just when the case was filed, but also when it was heard. S.D., 2
N.E.3d at 1290.

[15]   A CHINS adjudication may have long-lasting collateral consequences for a

       family. Id. at 1284. Accordingly, the intrusion of a CHINS adjudication must

       be reserved for families who cannot meet their needs without coercion. Id. The

       facts of this case do not justify subjecting Mother to State compulsion. See id.

       We therefore reverse the juvenile court’s adjudication.

[16]   Reversed.

       Bailey, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-JC-488 | February 12, 2016   Page 7 of 7